Citation Nr: 0115611	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-23 411	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 15, 1995, 
for an award of VA disability compensation for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from June 1983 to 
July 1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the RO which established service connection for 
schizophrenia and assigned a 100 percent rating, effective 
from May 15, 1995.  The veteran appeals for an earlier 
effective date.


FINDINGS OF FACT

1.  The veteran was honorably discharged from active military 
service on July 22, 1985.

2.  The veteran's initial formal application for VA 
disability compensation benefits, based on a claim of service 
connection for schizophrenia, was received by the RO on May 
15, 1995, many years after service.

2.  By a rating decision of January 2000, the RO granted 
service connection for schizophrenia and assigned a 100 
percent rating, effective from May 15, 1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 15, 1995, 
for an award of VA disability compensation for schizophrenia, 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1(k), 3.4(a)-(b)(1), 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with during the pendency of this 
appeal.  In this regard, by virtue of the rating decision and 
statement of the case, the veteran and his representative 
were given notice of the information necessary to 
substantiate his claim for an earlier effective date.  Thus, 
under the circumstances of this case, the VA has satisfied 
its duties to notify and assist the veteran in this case.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000), including new 38 U.S.C.A. § 5103A.  

The veteran claims that he is entitled to an effective date 
prior to May 15, 1995, for the award of service connection 
and compensation for schizophrenia.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a) (West 1991).  The statutory provision 
is implemented by regulation which provides that the 
effective date for an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increased will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1) (West 
1991), the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or the release if application therefor is 
received within one year from such date of discharge or 
release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability 
compensation" as basic entitlement for a veteran who is 
disabled as a result of a disease or injury incurred or 
aggravated in line of duty in active service).  Moreover, the 
implementing regulation provides that the effective date for 
an award of direct service connection will be the day 
following separation from service or the date entitlement 
arose, if the claim is received within one year after service 
separation.  If the claim is not received within one year of 
separation from service, the effective date for an award of 
service connection will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2000); see also 38 C.F.R. § 3.1(k) (defining 
"service-connected" as a disability that was incurred in or 
aggravated in the line of duty in active military service).

Notably, pertinent regulation also provides that an original 
claim is defined as "[a]n initial formal application on a 
form prescribed by the Secretary."  38 C.F.R. § 3.160(a) 
(2000).

In this regard, the veteran served on active duty from June 
30, 1983 to July 22, 1985.  On May 15, 1995, the RO received 
the veteran's initial formal application for VA disability 
compensation benefits, based on a claim of service connection 
for a psychiatric disorder.  The RO, in July 1995 and August 
1996 rating decisions, denied service connection for a 
psychiatric disorder, claimed as schizophrenia.  Additional 
evidence was received which linked the veteran's current 
diagnosis of schizophrenia to his period of active military 
service (See October 1999 VA examination).  In a January 2000 
rating decision, the RO granted service connection for 
schizophrenia and assigned a 100 percent rating, effective 
from May 15, 1995.  Thus, the RO has established that the 
effective date for both (1) service connection for 
schizophrenia, and for (2) the l00 percent evaluation for 
that disability is May 15, 1995, the date of receipt of the 
original claim giving rise to that award. 

In March 2000, the veteran disagreed with the assigned 
effective date for the award of VA disability compensation 
for schizophrenia.  (As such, the veteran's present claim 
necessarily contemplates an earlier effective date for the 
award of service connection itself, because the effective 
date of a particular evaluation for a disability can in no 
event precede the effective date of service connection for 
that same disability).  In this context, the veteran noted 
that he was discharged from service in 1985.  In May and 
November 2000 statements, the veteran reported that he was 
incapacitated for years after his discharge from service. He 
claimed that due to being incapacitated after service he was 
unable to file a claim of service connection within one year 
following discharge from service.  However, the veteran's 
argument is without merit, since it is the date of VA receipt 
of the claim for service connection which governs the 
effective date.  There is no provision under the law which 
makes an exception based on psychiatric impairment.  As 
stated above, the effective date for the grant of service 
connection is the day following the date of separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

In the instant case, the Board finds that the veteran's 
original claim for service connection for schizophrenia was 
received by the RO on May 15, 1995, which is well beyond one 
year after his date of separation from active duty.  The file 
contains no document that can be construed as a claim for 
service connection for schizophrenia prior to May 15, 1995.  
Accordingly, under the applicable law and regulation, an 
effective date for the grant of service connection and 
compensation for schizophrenia, prior to the date of VA 
receipt of the claim on May 15, 1995, is not permitted.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet.App 49 (1990).


ORDER

An effective date earlier than May 15, 1995, for an award of 
VA compensation benefits for schizophrenia is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

